STOCKARD, Commissioner.
Edward Hudgins, appellant herein, was charged in a two count indictment with the capital murder of Martha Fields and of Charles Berry, her son age six. He was found guilty by a jury of capital murder in the death of Martha Fields for which he was sentenced to life imprisonment without eligibility for probation or parole for fifty years, and he was also found guilty of murder in the second degree in the death of Charles Berry for which he was sentenced to imprisonment for life, the sentences to run concurrently.
At trial appellant was represented by a member of the staff of the 22nd Judicial Circuit Public Defender. Following the rendering of the verdicts, pursuant to Rule 27.20(a) then in effect, the trial court granted appellant a total of forty days in which to file a motion for new trial. Fifty-seven days thereafter appellant and his counsel from the office of the Public Defender, and a representative of the circuit attorney appeared before the trial judge. After a brief recitation of what had occurred the record shows the following:
Judge: You elected not to file a motion for new trial, Mr. Zotos?
Mr. Zotos [appellant’s trial counsel]: Yes, your Honor, it will be — the points will be included in the appeal.
It thus appears that appellant’s counsel purposely and intentionally failed to file a motion for new trial with the then intention of presenting the “points” of alleged error for the first time on appeal. A notice of appeal was then timely filed, and in accordance with the announced intention appellant has presented in his brief five allegations of trial error.
At the time the case was tried, October 1979, pursuant to what was then Rule 27.20 with exceptions not here applicable, trial errors not presented to the trial court in a motion for new trial were not preserved for appellate review. State v. Meiers, 412 S.W.2d 478, 481 (Mo.1967); State v. Peterson, 518 S.W.2d 1 (Mo.1974); State v. Wright, 515 S.W.2d 421 (Mo. banc 1974); State v. Carr, 499 S.W.2d 788 (Mo.1973). For the present applicable rule, see Rule 29.11(d). Rule 29.12(b), formerly Rule 27.-20(c), provides for the only exception which is that “Plain errors affecting substantial rights may be considered in the discretion of the court when the court finds that manifest injustice or miscarriage of justice has resulted therefrom.” In appellant’s brief there is no request that the allegations of error be reviewed under this rule.
*770There was no motion for new trial filed, and therefore the allegations of error in appellant’s brief have not been preserved for appellate review. When we have a deliberate and intentional disregard of the requirements of then Rule 27.20, and what is now Rule 29.11, requiring a filing of a motion for new trial, as we have in this case, we decline to exercise our discretion to review the alleged assignments of error pursuant to the “plain error” rule.
Without prejudice to appellant’s right to seek appropriate relief, if any, pursuant to Rule 27.26, the judgment is affirmed.
PER CURIAM:
The foregoing opinion by STOCKARD, C., is adopted as the opinion of the court.
WELLIVER and HIGGINS, JJ., concur.
SEILER, P. J., concurs in separate concurring opinion filed.